Exhibit 10.24

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is dated as of November 24, 2003 between Captiva Software
Corporation (the “Company”) and Howard M. Dratler (“You”). The Parties agree as
follows:

 

1. Title – Supervisor – Duties. Your title is currently Executive Vice President
of Field Operations, reporting directly to the Chief Executive Officer (“CEO”)
of the Company. You are expected to do and perform all services, acts and duties
normally associated with such position. By signing this Agreement, you confirm
with the Company that you are under no contractual or other legal obligation
that would prohibit you from performing your duties with the Company.

 

2. Loyal and Conscientious Performance. During your employment with the Company,
you shall devote your full business energies, interests, abilities and
productive time to the proper and efficient performance of your duties to the
Company; provided that, you shall not be precluded from engaging in civic,
charitable or religious activities or from serving on a maximum of one outside
board of directors and a reasonable number of industry related boards of
directors for business purposes, so long as such participation does not present
any conflict of interest with the Company or adversely and materially affect
your performance of duties for the Company.

 

3. Base Salary. Your base salary is $200,000 per year, less standard payroll
deductions and all required withholdings, payable in regular periodic payments
in accordance with Company policy. Your salary will be reviewed by the
Compensation Committee of the Board of Directors of the Company (or the full
Board, if there is no such committee) (the “Board”) in its discretion and in
accordance with Company policy for executives.

 

4. Benefits. In accordance with Company policy and the terms of the applicable
plan documents, you shall be eligible to participate in benefits under any
executive benefit plan or arrangement which may be in effect from time to time
and made available to the Company’s executive or key management employees, which
shall be at least as favorable as the benefits made available to regular,
full-time, salaried employees of the Company, except that effective as of the
first day of your employment you will immediately begin accruing PTO as if you
had already been employed by the Company for a period of two years (i.e., at the
rate of four weeks per year).

 

5. Override and Bonus. In addition to your base salary, you will be eligible to
receive an override and a potential bonus in accordance with the terms of the
Company’s then current executive compensation or bonus plan, if any, as approved
by the Board. Subject to and in accordance with said plan, your initial target
override and bonus on an annual basis shall be $75,000 each.

 

6. Stock Options. Subject to approval of the Board, and in connection with
commencement of your employment, you will be granted 200,000 options to purchase
shares of common stock of the Company at an exercise price per share equal to
the closing price per share on the first day of your employment. These options
will vest beginning on the first day of your employment, with 28% vesting one
year from said date and the remaining 75% vesting on a quarterly basis over the
ensuing 12 quarters. You are further eligible to receive additional grants from
time to time at the discretion of the Board (the “Stock Options”). Such Stock
Options are subject to the terms and conditions of the particular plan under
which the Stock Options were granted, and any additional terms set forth in the
Notice of Grant or the Stock Option Agreement(s) delivered to you by the Company
following each such grant. Your Stock Options are not affected by this
Agreement, except as described specifically in Section 12 below.

 

7. At Will Employment. Employment with the Company is for no specified period of
time. Your employment with the Company will be “at-will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations which may have been made to
you are superseded by this Agreement. This is the full and complete agreement
between you and the Company regarding the nature of your employment. Although
your job

 

1



--------------------------------------------------------------------------------

duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at-will” nature of
your employment may only be changed in an express written agreement signed by
you and the Company’s CEO.

 

8. Termination Without Cause. Notwithstanding the at-will nature of your
employment relationship, if the Company terminates your employment without Cause
(as defined herein) and provided you sign (and do not revoke) a general release
of all claims in a form prescribed by the Company (the “Release”) and you return
to the Company any and all Company property in your custody or under your
control, in addition to payment of any accrued but unpaid base salary, any
earned and Board approved bonus payments and any accrued but unused paid time
off as of the date of the termination of your employment, the Company will pay
you severance benefits as follows: (a) severance payments in the form of
continuation of your base salary in effect at the time of your termination,
subject to standard payroll deductions and withholdings, for a period of six (6)
months following the effective date of the Release; and (b) reimbursement for
your monthly premium under COBRA until the earliest of (i) six (6) months
following your termination date, or (ii) the date that you begin to receive
substantially equivalent health insurance coverage in connection with new
employment or self employment; provided that, you are eligible and timely elect
continued coverage under COBRA following your termination.

 

9. Termination and Resignation. If: (a) you resign; (b) your employment is
terminated for Cause (as defined herein); (c) your employment hereunder
terminates by your death or permanent disability (as defined herein); or (d) the
Company terminates your employment without Cause, but you do not sign (or you
revoke) the Release, you will receive no additional payments or benefits from
the Company other than your accrued but unpaid base salary, earned and Board
approved bonus payments and accrued but unused paid time off as of the date of
the termination of your employment with the Company.

 

10. Cause. For purposes of this Agreement, termination for “Cause” shall be
limited to the following as determined by the Board in good faith: (a) your
willful breach of any material provision of this Agreement or any other material
agreement between you and the Company, provided you have been given written
notice of the breach by the Board and you have had a reasonable opportunity to
cure such breach (if such breach is curable); (b) your dishonesty, willful
misconduct, or breach of fiduciary duty involving personal profit or acts
adverse to the best interests of the Company and its shareholders; (c) your
commission, conviction of, or a plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof; (d) your failure to
comply with any commercially reasonable policies or directives adopted by the
Board in good faith; or (e) your willful misconduct in the performance of your
duties that is determined by the Board to be materially detrimental to the
business of the Company.

 

11. Permanent Disability. For purposes of this Agreement, “Permanent Disability”
shall mean your inability to perform the essential functions of your position,
with or without reasonable accommodation, for any 60 business days within any
continuous period of 100 days by reason of physical or mental illness or
incapacity.

 

12. Change of Control. In the event that your employment with the Company is
terminated without Cause within 12 months following a Change of Control of the
Company (as defined below), and provided you sign (and do not revoke) the
Release and you return to the Company any and all Company property in your
custody or under your control), you shall be entitled to the payments and
benefits described in Section 8 above, as well as full acceleration of all Stock
Options held by you such that they will be fully vested on the date of
termination. For the purposes of this agreement:

 

  • Resignation by you for Good Reason shall be deemed termination without
Cause;

 

  •

Good Reason means, as a result of or following a Change of Control of the
Company: a material alteration of your position, title or duties; a reduction of
your base salary, benefits or bonus compensation opportunity (not including the
consistent application of reductions for all officers or key managers as a group
implemented in response to unfavorable operating results or financial

 

2



--------------------------------------------------------------------------------

conditions); or a requirement that you move your place of work or residence more
than 25 miles, provided that you give notice of termination within 30 days of
such change; and

 

  • Change of Control means: (i) a sale or other disposition of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving entity and in which the stockholders
of the Company immediately prior to such consolidation or merger own less than
50% of the surviving entity’s voting power immediately after the transaction;
and (iii) a reverse merger in which the Company is the surviving entity but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, and in which the stockholders of the Company
immediately prior to such reverse merger own less than 50% of the Company’s
voting power immediately after the transaction.

 

In the event that any payment or benefits received or to be received by you
pursuant to this Agreement (“Benefits”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the internal Revenue Code of
1986, as amended (the “Code”), or any comparable successor provisions, and (ii)
but for this subsection, would be subject to the excise tax imposed by Section
4999 of the Code, or any comparable successor provisions (the “Excise Tax”),
then benefits to which you are entitled pursuant to this Section 12 (the
“Benefits”) shall be either: (i) provided to you in full, or (ii) provided to
you as to such lesser extent which would result in no portion of such benefits
being subject to the Excise Tax, whichever of the foregoing amounts, when taking
into account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
you, on an after-tax basis, of the greatest amount of benefits, notwithstanding
that all or some portion of such benefits may be taxable under the Excise Tax.
Unless the Company and you otherwise agree in writing, any determination
required under this subsection shall be made in writing in good faith by an
accountant selected by the mutual agreement of you and the Company (the
“Accountant”). The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this subsection.

 

13. Successors. Provided that you remain employed by the Company until a Change
of Control occurs, the Company agrees that it will require any successor company
to assume the obligations of the Company under this Agreement. Such assumption
shall be by an express agreement, signed by both you and the successor, and
shall be satisfactory to you.

 

14. Expense Reimbursement. During your employment with the Company, you shall be
entitled to receive proper reimbursement for all reasonable out of pocket
business expenses incurred (in accordance with the policies and procedures
established by the Company for its senior executive officers) in performing
services hereunder.

 

15. Proprietary Information and Inventions Agreement. The Confidentiality and
Proprietary Rights Agreement between you and the Company dated November 24,
2003, a copy of which is attached hereto as Exhibit A., remains in effect.

 

16. Entire Agreement. This Agreement, together with your Confidentiality and
Proprietary Rights Agreement, forms the complete and exclusive statement of the
terms of your employment with the Company. The employment terms in this
Agreement supersede any other agreements or promises made to you by anyone,
whether oral or written. Any additions or modifications to the terms in this
Agreement must be in writing and approved by the CEO.

 

17. Governing Law. This Agreement will be governed by and construed according to
the laws of the state of California.

 

18. Arbitration. Any claim, dispute, and/or controversy between us including,
but not limited to, any and all claims of discrimination and harassment (to the
extent permitted by law) relating to your

 

3



--------------------------------------------------------------------------------

employment with, employment by, or other association with the Company (whether
based on tort contract, statute, equity or other law) shall be submitted to and
determined exclusively by including binding. Claims for workers’ compensation
and unemployment benefits, however, will not be subject to referral to an
arbitrator. The “Company” includes my employer(s), its owners, directors,
officers, managers, employees, and agents.

 

The arbitration will be conducted by a neutral Arbitrator in the County of San
Diego, California in accordance with the rules of the American Arbitration
Association (“AAA”). During arbitration, the Parties shall comply with the rules
for discovery set forth in Cal. Code Clv. Proc. Section 1283.0. You understand
that you are not responsible for those costs which are unique to arbitration,
including any arbitrators’ fees or expenses. Nothing in this paragraph shall
prohibit or limit the Parties from seeking provisional relief pursuant to Cal.
Code Civ. Proc, Section 1281.8.

 

We agree that the following procedures will apply to any such arbitration.
First, you may begin the arbitration process by delivering a written request for
arbitration to the Company’s CEO within the time limits which would apply to the
filing of a civil complaint in court; A late request will be void, Second, the
arbitrator will be selected in accordance with the rules of the AAA. Although we
understand and agree that this arbitration shall be the exclusive means of
resolving any dispute(s) arising out of your employment, the selected arbitrator
shall have the authority to award all types of remedies which would be available
if you had brought a civil complaint in court. Third, after the arbitration
hearing, the arbitrator shall issue a written arbitration award which states the
essential findings and conclusions on which the award is based, and which will
be subject to limited judicial review by a court of competent jurisdiction to
ensure that the arbitrator has complied with the law. Fourth, the Company and
you shall be entitled to conduct discovery prior to the arbitration hearing to
enable both of us to adequately prepare for the hearing. Any dispute over such
discovery shall be decided by the arbitrator, in accordance with the law.

 

If any court of competent jurisdiction declares that any part of the Arbitration
Agreement is illegal, invalid or unenforceable, the illegal, invalid or
enforceable part will no longer be part of this Agreement, and such a
declaration will not affect the legality, validity or enforceability of the
remaining parts of this Agreement.

 

You understand by agreeing to this binding arbitration provision, both YOU AND
THE COMPANY GIVE UP THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

Executed by the Parties as of the date above first written.

 

CAPTIVA SOFTWARE CORPORATION

By  

/s/ Reynolds C. Bish

--------------------------------------------------------------------------------

   

Reynolds C. Bish CEO

 

/s/    HOWARD M. DRATLER

--------------------------------------------------------------------------------

Howard M. Dratler

 

Attachment: Exhibit A Confidentially and Proprietary Rights Agreement

 

4